Citation Nr: 1307185	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral shoulder and hip conditions.

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected status post osteochondritis dissecans with internal derangement and degenerative changes of the left knee ("left knee disability").

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected osteochondritis dissecans with loose bodies and degenerative changes of the right knee ("right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 1996, the RO previously denied a claim of service connection for a back condition.  The Veteran did not appeal the decision and it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  The RO treated the instant request for service connection for a back condition as a de novo claim in September 2008; however, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Consequently, the issue has been recharacterized as it appears on the cover page of the instant decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a low back condition under a merits analysis, as well as the claims of entitlement to service connection for bilateral shoulder and hip conditions and increased evaluations for the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   An October 1996 rating decision denied a claim of service connection for a back condition; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the October 1996 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for a low back condition.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Though the claim for a back condition was not developed and/or adjudicated as a new and material claim, the Board believes no discussion of compliance with the VCAA is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a back condition.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which contains additional VA outpatient treatment records.  In January 2013, the Veteran waived initial RO review of evidence contained in Virtual VA, as well as additional private medical records submitted to the Board in May 2012 and December 2012.  38 C.F.R. § 20.1304(c).  Thus, the evidence was considered in preparation of this decision.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a back condition.  The record indicates that originally in an October 1996 rating decision, the RO denied a claim of service connection for a back condition on the basis that while service treatment records showed treatment for back strain, the condition was a temporary condition which resolved with treatment and no permanent residual back disability shown at separation.  The RO additionally determined that the back condition was not caused by his service-connected left knee condition.  

The Veteran did not appeal this decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  The October 1996 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the October 1996 rating decision were the Veteran's service treatment records, which show the Veteran was treated for muscular strain in April 1982 after complaints of a back injury while lifting a bomb.  He informed treatment providers that he heard a pop, twisted his back and felt something pop back into place.  X-rays were normal.  There were no further complaints pertaining to the back in service.  The May 1983 separation examination was negative for complaints (the Veteran specifically denied recurrent back pain on the medical history) or diagnosis of a back disability.  

Post-service, the April 1987 report of VA examination, private medical records dated in 1986, and VA outpatient and hospitalization records dated between 1987 and 1997 were negative for complaints or diagnoses of a back condition.  In September 1996, the Veteran informed a VA examiner that he had low back pain off and on for one year.  X-rays showed reversal lumbar lordosis and scoliosis.  The examiner opined mechanical low back pain was not related to the service-connected left knee condition.

Evidence submitted subsequent to the October 1996 rating decision includes VA outpatient treatment records dated up until 2012 showing continued complaints of low back pain.  X-rays dated in October 2003 revealed degenerative disc disease (DDD).  In January 2004, he reported back pain of a six year duration.  In June 2008, a VA examiner opined the Veteran's back condition was not caused by or the result of the service-connected knee conditions. 

In various statements, the Veteran contends that his back condition is secondary to the service-connected bilateral knee disabilities.  In a June 2009 statement, the Veteran elaborated and alleged that his back condition was caused by walking bent over since his lower body could not hold up under the weight (due to his knee conditions).

As noted previously, in the October 1996 rating decision, the RO denied the claim on that basis that there was no evidence of a chronic back disability during service or evidence that his back condition was related to his left knee condition.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Through statements, the Veteran indicates that he has had continued problems with his back.  The Veteran has since been diagnosed with DDD.  He now alleges that his back condition is the result of his bilateral knee condition.  (Emphasis added).  The RO only previously considered the left knee in terms of secondary causation.  These "new" records are  "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the 

Veteran's claim for service connection for a back condition is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a back condition.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a back condition, as well as the claims of service connection for bilateral hip and shoulder conditions and increased evaluation for the service-connected bilateral knee disabilities.    

The record compiled for appellate review of these matters to this point appears incomplete.  The Veteran is apparently a recipient of Social Security Administration (SSA) disability benefits.  It is not clear what disabilities were the basis of that award.  Such clarification must be sought upon Remand.  Notably, a copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision, must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).  

With respect to the claims for increased ratings for the service-connected bilateral  knee disabilities, the Veteran in essence contends that the disabilities have worsened in severity since the last VA examination.  See VA Form 9 received in August 2009.    Specifically, he asserts that the disabilities are productive of pain requiring the use of pain medication and knee braces, as well as rendering him bedridden on occasion.  He further maintains that he has developed arthritis in the bilateral hips, shoulders and back secondary to the service-connected knee disabilities, which is addressed separately below.  
    
The last VA examination for the knees was in September 2008.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

With respect to the September 2008 VA examination, the Board would note that the examiner opined bilateral hip and shoulder conditions, as well as a back condition, were not caused by or a result of the service-connected bilateral knee disabilities; however, the examiner failed to address whether such conditions were aggravated by the knee disabilities beyond the natural progression of the diseases.  38 C.F.R. § 3.310 (Emphasis added).  An examination and opinion are necessary to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Further, in light of the evidence that has been added to the claims folder since 2008 and the possibility that SSA records are missing from the record, this examination is inadequate (also for rating purposes with respect to the knee claims) as it is essential that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.

The most recent VA treatment records associated with the record contained within Virtual VA (VA's electronic database storage) were added in February 2012 from the Saginaw and Ann Arbor VA Medical Centers (VAMC).  Any missing and/or updated records of any treatment the Veteran has received for the disabilities on appeal, are pertinent evidence that must be secured.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Saginaw and Ann Arbor VAMCs. (Note: treatment records were last added to Virtual VA in February 2012).  All records and/or responses received should be associated with the claims file

2.  Contact the SSA concerning whether the Veteran is or has been a recipient or applicant of/for disability benefits and request any medical records utilized in the award or denial of such benefits that are available.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

a) The examiner must first ascertain the current nature and severity of the Veteran's service-connected bilateral knee disabilities.   Examination findings pertinent to the bilateral knees should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current disorders of the bilateral knees, to include arthritis, should also be clearly reported.  

b) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral hip and shoulder conditions and/or a back condition, including arthritis/DDD, is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected bilateral knee disabilities?  In answering this question, the examiner must respond to the Veteran's contentions that his conditions are caused/exacerbated by walking bent since his lower body cannot hold up under the weight (due to his knee conditions).

A detailed rationale should be furnished for all opinions.  Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


